                  UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF FLORIDA
                       ORLANDO DIVISION
DISH NETWORK L.L.C.,                    )       Case No: 6:20-cv-1896-PGB-DCI
                                        )
            Plaintiff,                  )
      v.                                )
                                        )
ALFA TV INC., HAITHAM MANSI             )
a/k/a Haitham al-Heti, HISHAM           )
MANSE IBRAHEM, NEZAR SAEED              )
HAMMO, and MOHAMMED ABU                 )
OUN a/k/a Mohammad Abuoun,              )
individually and together d/b/a         )
ElafnetTV,                              )
                                        )
                                        )
            Defendants.                 )
                                        )
            DISH NETWORK L.L.C.’S OPPOSITION TO
       MARK TERRY AND MATTHEW DEBOARD’S MOTION TO
          WITHDRAW AS COUNSEL FOR DEFENDANTS

      Plaintiff DISH Network L.L.C. (“DISH”) files this opposition to Mark Terry

and Matthew DeBoard’s Motion to Withdraw as Counsel for Defendants (Doc. 51).

      Local Rule 2.02(c) states that “If a lawyer appears, the lawyer cannot without

leave of court abandon, or withdraw from, the action.” The Court should not grant

Mr. Terry and Mr. DeBoard leave to withdraw from the action at this time because

of the outstanding issues of Defendants’ failure to comply with the Court’s March

9, 2021 discovery order (Doc. 36, the Order.)

      On June 3, 2021, DISH filed a short-form discovery motion (Doc. 43)

seeking an order holding Defendants Alfa TV Inc. (“Alfa TV”) and Hisham Ibrahem

(“Ibrahem”) in contempt and for sanctions, for their failure to comply with the

Order. The Order required Defendants to respond in full to DISH’s interrogatories

6-10 (“ROG”) and produce documents responsive to requests for production 15-42

                                            1
(“RFP”) within 14 days. (Doc. 36 at 2.) Alfa TV and Ibrahem did not fully respond

to the ROG or produce a single document in response to the RFP within 14 days as

required by the order, and Mr. Terry and Mr. DeBoard refused to provide any

information concerning their knowledge or supervision over Alfa TV and

Ibrahem’s efforts to comply with the Order. (Doc. 43.)

      Alfa TV and Ibrahem retained new counsel on June 13, 2021. Alfa TV and

Ibrahem’s new counsel filed a motion to allow late-filed opposition to DISH’s

motion for contempt and for sanctions on June 16, 2021. (Doc. 46). This motion

states, “Ibrahem has turned over to this attorney more than 500 pages of documents

that are responsive to the Plaintiff’s requests,” “the record does not clearly show why

these two defendants failed to respond,” and “[u]ndersigned has not had adequate

time to investigate and determine what the cause of that failure was.” (Id. at 2.) This

is information that is known, or should be known, by Mr. Terry and Mr. DeBoard.

      On June 17, 2021, the Court denied DISH’s motion for contempt and for

sanctions without prejudice stating, “further development of the record—by hearing,

through further briefing, or both—is necessary to resolve this issue.” (Doc. 48 at 2.)

Approximately 1.5 hours later on June 17, 2021, Mr. Terry left a voice message and

emailed DISH’s counsel stating he and Mr. DeBoard are moving to withdraw as

counsel.

      During a telephonic meet and confer on June 18, 2021, Mr. Terry would not

provide any basis or reason for his and Mr. DeBoard’s withdrawal. Mr. Terry also

                                          2
again declined DISH’s request that they identify Defendants’ email accounts and

documents that were searched, how documents were maintained, the efforts made to

secure responsive documents, and their efforts to manage or supervise Defendants’

efforts to comply with the Order.

       Mr. Terry and Mr. DeBoard have not provided DISH, nor the Court, with any

basis or reason warranting leave to withdraw from the action at this time. DISH will

likely be prejudiced if they are granted leave to withdraw before the outstanding

issues concerning non-compliance with the Order are resolved.

                                    Conclusion

      DISH respectfully requests that the Court deny Mr. Terry and Mr. DeBoard’s

motion to withdraw as counsel for Defendants in this action until such time as the

outstanding issues concerning non-compliance with the Order are resolved.

Dated: June 18, 2021                   Respectfully submitted,

                                      /s/ Stephen M. Ferguson
                                      Stephen M. Ferguson (pro hac vice)
                                      HAGAN NOLL & BOYLE LLC
                                      Two Memorial City Plaza
                                      820 Gessner, Suite 940
                                      Houston, Texas 77024
                                      Telephone: (713) 343-0478
                                      Facsimile: (713) 758-0146
                                      Email: stephen.ferguson@hnbllc.com

                                      James A. Boatman, Jr. (Trial Counsel)
                                      Florida Bar No. 0130184
                                      BOATMAN RICCI, PA
                                      3021 Airport-Pulling Road North, Suite 202
                                      Naples, Florida 34105
                                      Telephone: (239) 330-1494
                                      Email: jab@boatmanricci.com

                                         3
                                     Attorneys for Plaintiff DISH Network L.L.C.



                        CERTIFICATE OF SERVICE

      I hereby certify that on June 18, 2021, I electronically filed this, DISH

Network L.L.C.’s Opposition to Mark Terry and Matthew DeBoard’s Motion to

Withdraw as Counsel for Defendants, with the Clerk of the Court using the

CM/ECF System, which will send notifications of such filing to the following:

Thomas McDermott, Esq.
Law Office of Thomas McDermott
901 NW 8th Avenue, Suite A-6
Gainesville FL 32601
Telephone: 352-451-4980
E-Mail: mcdermott.lawyer@gmail.com

Mark Terry, Esq.
The Plus IP Firm
801 Brickell Avenue #900
Miami, FL 33131
Telephone: 786-443-7720
E-Mail: Mark@terryfirm.com

Matthew DeBoard, Esq.
Barrister Law Firm, P.A.
2002 E. Robinson Street
Orlando, FL 32803
Telephone: (407) 205-2906
Fax: (407) 386-6621
E-Mail: deboard@barlaw.com
Secondary E-Mail: barlawservice@gmail.com
Attorneys for Defendants


                                     /s/ Stephen M. Ferguson
                                     Stephen M. Ferguson (pro hac vice)
                                     HAGAN NOLL & BOYLE LLC
                                     Two Memorial City Plaza

                                        4
820 Gessner, Suite 940
Houston, Texas 77024
Telephone: (713) 343-0478
Facsimile: (713) 758-0146
Email: stephen.ferguson@hnbllc.com




  5
